DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on September 16, 2021 is acknowledged.  Claims 1, 3-7, 9-10, 15, 18, and 20-21 are amended and Claims 11-14, 16, and 19 are canceled.  Thus, Claims 1-10, 15, 17-18, and 20-21 are pending and are further examined on the merits in the U.S. non-provisional application. 

Examiner’s Comments
The SUBSTITUTE SPECIFICATION filed by Applicant on June 1, 2021 is used in the examination below and all citations to the specification are taken from this SUBSTITUTE SPECIFICATION.

Claim Interpretation
Claim 20 recites the limitation second rotating component connected to a tool shaft (Claim 20, lines 2 and 3).  The second rotating component (54, Figs. 10-12) is connected to the tool shaft 18 thru some intermediate components such (23) and Claim 20 is interpreted broadly where the second rotating component is connected to a tool shaft thru other components (see Figure 5).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		tool shaft (18, Fig. 5) directly connected to the working element (9) (Claim 15, last two lines and Claim 20, this feature is not seen in Fig. 5 and the Examiner suggests either adding this feature to the drawings or remove the word “directly” from the claim limitation),
		intermediate shaft (23, Fig. 5) directly connected to the tool shaft (18) (Claim 20, last two lines, this feature is not seen in Fig. 5 and the Examiner suggests either adding this feature to the drawings or remove the word “directly” from the claim limitation), and   
		a first number of magnetic pole pairs (Claim 21, lines 13 and 14, the specification describes “the rotating first set of permanent magnets 56” (p. 20, lines 24-30 and p. 22, lines 8 and 9, Figs. 10-12) so it is not clear what comprises the first magnetic pole pairs, also see drawing rejection in paragraph #5 below; this was a former drawing objection applied in paragraph #6 in the Non-Final Rejection having notification date on June 17, 2021, see a recommended amendment to Claim 21 that would obviate this issue in the 35 U.S.C. 112 rejections below)        
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
				reference characters “56 and/or 58” have been respectively been used to designate both magnetic pole pairs (p. 14, lines 5 and 6) and permanent magnet(s) (p. 20, lines 29 and 30 and p. 21, lines 15 and 16; it appears that two adjoining magnets (two of the 56(s) make a N/S magnet pair, but the specification is not explicitly clear on this…and one way to obviate this drawing objection is to further amend the specification to briefly make clear what the relationship is between 56 and 58).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the Abstract is deemed acceptable (p. 11 of Applicant’s reply).  

The disclosure is objected to because of the following informality:
		“a hand held and hand guided pneumatic power tool 1” (p. 10, lines 19 and 20) should be ‘a hand guided and/or hand held [[
	Appropriate correction is required.



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 10, 17-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 2 and a claim dependent thereon and Claim 20
	Each of Claims 2 and 20 recite the element “a hand guided and/or hand held pneumatic power tool” (Claim 2, lines 2 and 3 and Claim 20, lines 3 and 4).  This limitation in combination with the element previously recited in Claim 1 (a hand held pneumatic power tool, Claim 1, lines 1 and 2) makes each of these claims indefinite in that it is not understood if the recited elements in each of Claims 2 and 20 are meant to be the same element recited in Claim 1 or different elements.  One way to obviate this rejection is to cancel Claim 2 (also see 35 U.S.C. 112, fourth paragraph rejection of Claim 2 below) and further amend the element recited in Claim 20 to read as ‘the [[
	The phrase “a tool shaft or an intermediate shaft of a hand guided and/or hand held pneumatic power tool, the tool shaft being directly or indirectly connected to the working element and the intermediate shaft being directly or indirectly connected to the tool shaft” (Claim 20, lines 3-6) makes the claim indefinite in that if only the tool shaft is selected, the intermediate shaft element recited in the next to last line of the claim would have improper antecedent basis and if intermediate shaft element is recited then the tool shaft element recited in the third to last line of the claim would have improper antecedent basis.  One way to overcome this rejection is to further amend the claim as follows (the amendment below reflects what is shown in Fig. 5 of the specification and the reference numerals are added below only to enhance the clarity of this rejection):  

	20. (Currently amended) The pneumatically driven apparatus of claim 1, wherein the second rotating component (54, Figs. 10-12) with the second number of magnetic pole pairs is connected to [[(23), [[(23, Fig. 5) being [[(18).

In Regard to Claim 7
	The phrase “each end plate comprising a respective bearing for receiving of at least one of the cylindrical rotor and the second rotating component” makes the claim indefinite in that it is not understood how if only one shaft is selected that that same shaft is received in each end plate (for example motor shaft 22 of rotor 204 is only received in the second end plate 112 and not both end plates 110 and 112).  One way to obviate this issue is to further amend the claim as follows: 
			‘each end plate comprising a respective bearing for respectively receiving [[

In Regard to Claim 21 and Claim 4 and claims dependent thereon
	The phrase “the first rotating component being configured as a cylindrical rotor having permanent magnets” (Claim 21, lines 20 and 21) in combination with the phrase “a first rotating component arranged on a first shaft and coupled to the first end plate with a first number of first magnetic pole pairs” (Claim 21, lines 12-14) in combination with the description of the specification for Figs. 10-12 makes the claim indefinite in that it is not understood if the permanent magnets and the first magnetic pole pairs are meant to be the same element or are different elements/combination of elements.  In contrast, the specification describes “the rotating first set of permanent magnets 56” (p. 20, lines 24-30 and p. 22, lines 8 and 9, Figs. 10-12) without further description describing the first magnetic pole pairs to understand the relationship between these recited elements.  Claim 4 recites similar elements and relationships as Claim 21 and so is similarly rejected as Claim 21 described above.  One way to obviate this rejection is to further amend the claim as follows:  

	21.  A pneumatically driven apparatus for driving a working element, comprising: 
			a pneumatic machine including 
				a hollow cylindrical-shaped housing having non-ferromagnetic material with ferromagnetic segments that are circumferentially arranged and configured to form a cylindrical chamber extending along a cylindrical axis, one or more pairs of the ferromagnetic segments being located in a circumferential equidistant manner, and also having circumferential ends with a first end plate and a second end plate coupled thereto; 
				a magnetic gear arrangement arranged in the cylindrical chamber, having two rotating components including a first rotating component arranged on a first shaft and coupled to the first end plate with permanent magnets that form a first number of first magnetic pole pairs configured to generate a first magnetic field, and including a second rotating component arranged on a second shaft and coupled to the second end plate with permanent magnets that form a second number of second magnetic pole pairs configured to generate a second magnetic field, the hollow cylindrical-shaped housing being configured to act as a passive part of a magnetic circuit between the two rotating components; and 
				the first rotating component being configured as a cylindrical rotor having the permanent magnets arranged between radially moving vanes forced outwardly during rotation, the cylindrical rotor being configured to respond to a pneumatic force, rotate and provide a cylindrical rotor magnetic force to rotate the second rotating component for driving the working element having a9Docket no. 569-012.012 (36860106US) [[


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites that the pneumatically driven apparatus is a hand guided and/or hand held pneumatic power tool.  Claim 1 previously recites that the pneumatically driven apparatus is a hand held pneumatic power tool.  Thus, Claim 2 is not narrower than Claim 1 from which Claim 2 depends.  As the feature of Claim 2 is previously recited in Claim 1 one way to obviate this rejection is to cancel Claim 2.    
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments 
Applicant's claim amendments and arguments filed in the reply filed on September 16, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings (except where noted below),
			(ii) other objections to the specification,
 			(iii) objections to the claims, and
			(iv) the previous 35 U.S.C. 112, first, second, and fourth paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicant did not address the formerly applied drawing objection (see paragraph #6 in the Non-Final Rejection having notification date of June 17, 2021) regarding the first number of magnetic pole pairs (Claim 21, lines 13 and 14) and so this drawing objection is described above.


Allowable Subject Matter
Claim 1, 3, 8-9, and 15 are allowed.

Claims 2, 4-7, 10, 17-18, and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The pneumatically driven apparatus as claimed in independent Claim 1 including 
				“wherein the at least one gear arrangement includes a magnetic gear arrangement using magnetic fields to transmit the rotational movement and torque from the pneumatic rotary vane motor to the working element, the magnetic gear arrangement having rotating components which rotate relative to each other about rotational axes running coaxial in respect to one another, 
				wherein the magnetic gear arrangement includes 
					a first rotating component configured by the cylindrical rotor of the pneumatic machine having a first number (n_input) of magnetic pole pairs with permanent magnets attached thereto between the plurality of radially movable vanes configured to rotate and generate a first magnetic field, 
					a second rotating component having a second number (n_output) of magnetic pole pairs configured to rotate and generate a second magnetic field, and 
					a third component having a third number (n_pp) of ferromagnetic pole pieces configured to act as a passive part of a magnetic circuit between the first rotating component and the second rotating component” is not shown or rendered over the prior art of record.  Claims 2-10, 15, 17-18, and 20 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
			The pneumatically driven apparatus as claimed in independent Claim 21 including 
				“a magnetic gear arrangement arranged in the cylindrical chamber, having two rotating components including a first rotating component arranged on a first shaft and coupled to the first end plate with a first number of first magnetic pole pairs configured to generate a first magnetic field, and including a second rotating component arranged on a second shaft and coupled to the second end plate with a second number of second magnetic pole pairs configured to generate a second magnetic field, the hollow cylindrical-shaped housing being configured to act as a passive part of a magnetic circuit between the two rotating components; and
				the first rotating component being configured as a cylindrical rotor having permanent magnets arranged between radially moving vanes forced outwardly during rotation, the cylindrical rotor being configured to respond to a pneumatic force, rotate and provide a cylindrical rotor magnetic force to rotate the second rotating component for driving the working element with a given torque that depends on a gear ratio between the first number of the first magnetic pole pairs of the first rotating component and the second number of the second magnetic pole pairs of the second rotating component” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2019/0193255 is a publication by the inventor Guido Valentini that shows elements and features of the instant invention, however, was filed after the filing date of instant disclosure.   
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday September 20, 2021

/Mary Davis/Primary Examiner, Art Unit 3746